Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-15-00480-CV

                            LIBERTY SPORT AVIATION, L.P.,
                                      Appellant

                                               v.

                              TEXAS HILL COUNTRY BANK,
                                       Appellee

                 From the 216th Judicial District Court, Kendall County, Texas
                                  Trial Court No. 14-314A
                        Honorable N. Keith Williams, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the trial court’s severance order is
AFFIRMED, and the trial court’s summary judgment is AFFIRMED. Any costs of appeal are
assessed against appellant, Liberty Sport Aviation, L.P.

       SIGNED September 7, 2016.


                                                _____________________________
                                                Jason Pulliam, Justice